ACCEPTED
                                                                                           01-15-00782-CR
                                                                                FIRST COURT OF APPEALS
                                                                                        HOUSTON, TEXAS
                                                                                    11/12/2015 10:28:53 AM
                                                                                     CHRISTOPHER PRINE
                                                                                                    CLERK

                  IN THE COURT OF APPEALS FOR THE
                       FIRST DISTRICT OF TEXAS
                           NO. 01-15-00781-CR          FILED IN
                           NO. 01-15-00782-CR    1st COURT OF APPEALS
                                                     HOUSTON, TEXAS
                                                                  11/12/2015 10:28:53 AM
CHRISTOPHER CAVAZOS                                                CHRISTOPHER A. PRINE
Appellant,                                                                 Clerk
                                                     On Appeal From the 184th
                                                     District Court of Harris County
V.                                                   Trial Cause Nos. 1402280 &
                                                     1443325

THE STATE OF TEXAS
Appellee


      FIRST MOTION FOR EXTENSION OF TIME TO FILE BRIEF

TO THE HONORABLE JUDGES OF SAID COURT:

      ANGELA CAMERON, attorney of record for Appellant in the above cause,

would respectfully request the Court to grant her motion to extend time for file brief.

In support of said motion, counsel would show unto the Court the following:

                                          I.

      This appeal lies from Appellant's convictions for intoxication manslaughter

and intoxication assault in The State of Texas v. Christopher Cavazos Cause Number

1402280 and 1443325 in the 184th District Court of Harris County. Cavazos pled to

both cases without an agreed recommendation and the cases were set for a Pre-

Sentence Investigation hearing. After a hearing, the trial court sentenced Appellant to

sixteen (16) years for intoxication manslaughter and nine (9) years for intoxication
assault. Notice of Appeal was timely filed. The brief is due on November 12, 2015.

No prior extensions have been requested.

                                           II.

      Counsel will be unable to file the brief in this cause as has been completing the

following tasks:

         1. Preparing and filing a brief in Lawson Echeta v. State of Texas, Cause No.
            01-15-00557-CR which was filed on October 19, 2015

         2. Investigation and filing of a Motion for New Trial in State of Texas v. Huey
            Jones, Cause Number 1463572 in the 177th District Court of Harris
            County. Counsel is continuing to investigate and prepare for a hearing
            which is set on November 23, 2015.

         3. Investigation and filing of a Motion for New Trial in State of Texas v.
            Joshua Barnett, Cause Number 1451490 in the 230th District Court of
            Harris County. The Motion was filed on November 11, 2015. Counsel is
            continuing to investigate and prepare for a hearing which is set on
            November 25, 2015.

         4. Investigation into a possible Motion for New Trial in State of Texas v.
            Daniel Sanders, Cause Number 1438488 in the 184th District Court of
            Harris County. The deadline for filing a Motion for New Trial is
            December 3, 2015.

         5. The Appellate Division of the Harris County Public Defender’s Office
            has been short staffed requiring each attorney to be assigned more cases
            than normal. Two individuals have been hired but will not begin working
            at the PDO until November 30, 2015 and December 7, 2015.

         6. Counsel also has the briefs currently due in the following cases:

             a. Troy Evans v. State of Texas, 01-15-00209-CR which is due on
                November 23, 2015 after 2 prior 30 day extensions have been
                granted.
              b. Elijah Reed v. State of Texas, 01-15-00481-CR which is due on
                 November 20, 2015 after one prior 30 day extension has been
                 granted.

              c. Jamon Walker v. State of Texas, 14-15-00685-CR which is due on
                 November 23, 2015 after one prior 30 day extension has been
                 granted.

                                                 VI.

        An extension of time is necessary so that the brief can be timely filed. This

motion is not made for the purpose of delay.

        WHEREFORE, PREMISES CONSIDERED, Appellant prays that this

Honorable Court will grant this requested extension of time to file the Appellant's

Brief in the above cause and extend the time for filing the brief for at least thirty (30)

days.

                                         Respectfully submitted,

                                         Alexander Bunin
                                         Chief Public Defender

                                         /s/ Angela Cameron
                                         Angela Cameron
                                         State Bar No. 00788672
                                         Harris County Public Defender’s Office
                                         1201 Franklin 13th Floor
                                         Houston, Texas 77002
                                         Tel: 713-368-0016
                                         angela.cameron@pdo.hctx.net
                        CERTIFICATE OF SERVICE

I certify that on the 12th day of November 2015 a copy of the foregoing instrument
has been electronically served upon the State of Texas.

                                            /s/ Angela Cameron
                                            ANGELA CAMERON